Citation Nr: 1519854	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-00 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for left foot strain with hallux valgus and calcaneal spur, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for traumatic degenerative joint disease in the interphalangeal joints of the right foot with hallux valgus, currently evaluated as 10 percent disabling. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected foot disabilities.

4.  Whether new and material evidence has been submitted to reopen the claim for service connection for left ear hearing loss, and if so, whether service connection is warranted.

5.  Entitlement to an increased rating for tinnitus, currently rated as 10 percent disabling.

6.  Entitlement to an increased rating for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased rating for right ear hearing loss, currently evaluated as non-compensable.

9.  Entitlement to service connection for ischemic heart disease.

10.  Entitlement to service connection for partial loss of function of the bilateral lower extremities.

11.  Entitlement to service connection for bilateral hip pain and stiffness/strain.

12.  Entitlement to service connection for right sciatic radiculopathy secondary to low back pain.

13.  Entitlement to service connection for diabetes mellitus, secondary to herbicide exposure.

14.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

15.  Entitlement to service connection for mild degenerative disc disease of the lumbar spine.

16.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities due to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to October 1973, September 2001 to July 2002, and February 2003 to April 2004.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for the left foot disability and denied an increased rating for the right foot disability. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that an increased rating claim may include a claim for TDIU when such claim is raised by the record.  In this case, the only claims for increase presently before the Board are his foot claims.  The issue has been listed on the cover page accordingly. 

In a June 2013 rating decision, the RO adjudicated claims identified on the cover page as issues 4 through 16.  The Veteran filed a notice of disagreement in July 2013, but no statement of the case has been issued. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

Although a claim for TDIU based on his foot disabilities is part of the current appeal, the Veteran has also claimed TDIU based on all service connected disabilities in November 2011.  Such issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the left and right foot claims.

The Veteran was afforded an examination for his service-connected left and right foot disabilities in December 2012.  Subsequently, in a March 2015 submission, the Veteran's representative reported that the Veteran's bilateral foot disabilities have worsened since that examination and requested that a new examination be provided on remand.  Accordingly, remand for a new VA examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

As previously noted, the issue of entitlement to a TDIU due to his foot disabilities must be addressed as part of this appeal pursuant to the holding in Rice.  However, the Board finds that additional development is needed prior to adjudication of this matter.

The Veteran contends that his service-connected disabilities preclude him from securing and following substantially gainful employment.  In October 2011, the Veteran received proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advised him of what was needed to substantiate a claim for a TDIU.  Subsequently, in November 2011 he submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability); the only previous employer noted was Indian River County.  However, during the December 2012 examination, the Veteran indicated to the examiner that he worked part time after his employment with Indian River County.  On remand, the Veteran should be asked to complete another VA Form 21-8940 to provide updated information concerning his employment and earnings.

Finally, with respect to the claims for service connection for left ear hearing loss; ischemic heart disease; partial loss of function of the bilateral lower extremities; bilateral hip pain and stiffness/strain; right sciatic radiculopathy; diabetes mellitus; PTSD; mild degenerative disc disease of the lumbar spine; and peripheral neuropathy of the upper and lower extremities; and entitlement to increased ratings for tinnitus, degenerative joint disease of the right knee, degenerative joint disease of the left knee, and right ear hearing loss, the Board notes that these claims were denied in a June 2013 rating decision.  The Veteran submitted a notice of disagreement (NOD) in July 2013, but a statement of the case (SOC) has not yet been issued.  Accordingly, the Board finds that a remand of these claims for issuance of a SOC is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC has been issued, the claims should be returned to the Board only if the Veteran perfects an appeal as to the issues in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his feet.  After securing the necessary release, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are not available, the Veteran should be notified of such. 

2. Ask the Veteran to complete another VA Form   21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) to provide relevant information concerning his employment and income.

3. Schedule the Veteran for a VA foot examination to assess the current severity of his left and right foot disabilities.  The claims file should be reviewed by the examiner in conjunction with the examination.  All symptomatology associated with the Veteran's left and right foot disabilities should be reported, to include any functional impairment and the impact on employment.  

4. After undertaking the development above, the Veteran's claims for increased evaluations for     his foot disabilities should be readjudicated, to include consideration of a TDIU due to his foot disabilities.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

5. The AOJ should issue a statement of the case concerning the issues of entitlement to service connection for left ear hearing loss; ischemic heart disease; partial loss of function of the bilateral lower extremities; bilateral hip pain and stiffness/strain; right sciatic radiculopathy; diabetes mellitus; PTSD; mild degenerative disc disease of the lumbar spine; and peripheral neuropathy of the upper and lower extremities; and entitlement to increased ratings for tinnitus; degenerative joint disease of the right knee; degenerative joint disease of the left knee; and right ear hearing loss, so that the Veteran may have the opportunity to complete an appeal on those issues (if he so desires) by filing a timely substantive appeal.  These issues should only be returned to the Board if a timely substantive appeal is filed. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




